       Case: 1:16-cr-00329-SL Doc #: 486 Filed: 04/09/19 1 of 3. PageID #: 19954




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                         )         CASE NO. 1:16-CR-329
                                                  )
                                                  )
                        PLAINTIFF,                )         JUDGE SARA LIOI
                                                  )
vs.                                               )
                                                  )         GUIDELINE DETERMINATIONS
                                                  )
EDWARD HILLS, et al.,                             )
                                                  )
                                                  )
                       DEFENDANTS.                )

         The Court conducted a joint sentencing hearing on February 11, 2019 and February 12,

2019, during which the Court permitted the parties to call witnesses, submit evidence, and offer

oral argument relative to contested common sentencing issues. At the conclusion of the hearing,

the Court took the matter under advisement and scheduled each defendant for an individual

sentencing hearing to take place at a later date. The Court is now prepared to announce its

guideline determinations relative to the common sentencing issues. The Court may further

elaborate on its determinations, as they relate to each defendant, at the individual sentencing

hearings.

         The Court’s guideline determinations on the contested sentencing issues as to defendants

Edward Hills (“Hills”), Sari Alqsous (“Alqsous”), Yazan Al-Madani (“Al-Madani”), and Tariq

Sayegh (“Sayegh”) are as follows:

      1. With respect to whether U.S.S.G. § 2C1.1 (Bribes) or U.S.S.G. § 2C1.2 (Gratuities)

         applies, the Court finds that U.S.S.G. § 2C1.1 (Bribes) applies.
 Case: 1:16-cr-00329-SL Doc #: 486 Filed: 04/09/19 2 of 3. PageID #: 19955




2. Defendants are “public officials” under U.S.S.G. § 2C1.1(a)(1).

3. Defendant Hills is a public official in a high-level decision-making position under

   U.S.S.G. § 2C1.1(b)(3).

4. For determining the § 2C1.1(b)(2) amount under the Resident Bribery Scheme, the Court

   shall use the expected benefit; namely, the salary of the residents.

5. For determining the § 2C1.1(b)(2) amount under the Hobbs Act Conspiracy, the Court

   shall use the expected benefit; namely, (1) the incentive payments defendant Hills

   approved for defendants Alqsous and Al-Madani, and Hussein El-Rawy, (2) 20 % of the

   salaries of defendants Alqsous and Al-Madani, and El-Rawy, and (3) the salary of Lufti

   Nassar. The Court will not include the lost productivity due to the flex-time scheme.

6. For determining the § 2C1.1(b)(2) amount for the Dental Patient Kickbacks Scheme, the

   Court shall use the amount of the kickbacks paid to defendant Hills.

7. For determining the § 2C1.1(b)(2) amount for the Oral Health Enrichment Scheme, as to

   Hills, the Court will use the entire payments to Oral Health Enrichment without

   deduction for the payments for the didactic portions of the remediation services. As to

   Alqsous and Al-Madani, the Court will consider further argument on this issue at their

   sentencing hearings.

8. For determining the § 2C1.1(b)(2) amount for the Noble Dental Care Dentist Labor

   Scheme, the Court shall use the benefit paid by Dr. Wang for use of MetroHealth dentists

   to staff Noble Dental Care.

9. For determining the § 2C1.1(b)(2) amount for the Anthony Jordan Treatment Scheme, the

   Court will use the actual amount of the treatment.

                                             2
    Case: 1:16-cr-00329-SL Doc #: 486 Filed: 04/09/19 3 of 3. PageID #: 19956




   10. For determining the § 2C1.1(b)(2) amount for the tax counts, the Court shall use the

       amount of taxes due and owing from tax years 2011, 2012, and 2013.

   11. For purposes of the RICO Conspiracy, and based upon the total harm amount calculated

       by the Court, U.S.S.G. § 2E1.1(a)(2) applies.

   12. Defendant Hills was an organizer or leader of a criminal activity that involved five or

       more participants or was otherwise extensive under U.S.S.G. § 3B1.1(a), and the four-

       level enhancement applies as to him.

   13. Defendants Alqsous and Sayegh qualify for a two-level role enhancement under U.S.S.G.

       § 3B1.1(c).

   14. Defendant Alqsous does not qualify for a two-level reduction for a mitigating role under

       U.S.S.G. § 3B1.2(b).

   15. Defendant Al-Madani does not qualify for either a two-level or a four-level reduction for

       a mitigating role under U.S.S.G. §§ 3B1.2(a) & (b).

   16. The Court will not apply a vulnerable victim enhancement under U.S.S.G. § 3A1.1(b).

   17. The Court will apply a two-level enhancement for defendants Hills and Al-Madani under

       U.S.S.G. § 3C1.1 for obstruction of justice. The Court will hear further oral argument on

       whether the two-level enhancement under U.S.S.G. § 3C1.1 applies to defendant

       Alqsous.

       IT IS SO ORDERED.



Dated: April 9, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE

                                               3
